BlackRock Funds SM BlackRock All-Cap Energy & Resources Portfolio BlackRock Asset Allocation Portfolio BlackRock China Fund BlackRock Commodity Strategies Fund BlackRock Emerging Markets Long/Short Equity Fund BlackRock Energy & Resources Portfolio BlackRock Exchange Portfolio BlackRock Global Long/Short Credit Fund BlackRock Global Opportunities Portfolio BlackRock Health Sciences Opportunities Portfolio BlackRock Index Equity Portfolio BlackRock India Fund BlackRock International Opportunities Portfolio BlackRock Mid-Cap Growth Equity Portfolio BlackRock Mid-Cap Value Equity Portfolio BlackRock Money Market Portfolio BlackRock Municipal Money Market Portfolio BlackRock New Jersey Municipal Money Market Portfolio BlackRock North Carolina Municipal Money Market Portfolio BlackRock Ohio Municipal Money Market Portfolio BlackRock Pennsylvania Municipal Money Market Portfolio BlackRock Science & Technology Opportunities Portfolio BlackRock Small Cap Growth Equity Portfolio BlackRock U.S. Opportunities Portfolio BlackRock U.S. Treasury Money Market Portfolio BlackRock Virginia Municipal Money Market Portfolio BlackRock World Gold Fund BlackRock Funds II BlackRock Aggressive Growth Prepared Portfolio BlackRock Conservative Prepared Portfolio BlackRock Emerging Market Debt Portfolio BlackRock Floating Rate Income Portfolio BlackRock Global Dividend Income Portfolio BlackRock GNMA Portfolio BlackRock Growth Prepared Portfolio BlackRock High Yield Bond Portfolio BlackRock Multi-Asset Income Portfolio BlackRock Inflation Protected Bond Portfolio BlackRock U.S. Government Bond Portfolio BlackRock International Bond Portfolio BlackRock Long Duration Bond Portfolio BlackRock Low Duration Bond Portfolio BlackRock Moderate Prepared Portfolio BlackRock Multi-Sector Bond Portfolio BlackRock Prepared Portfolio 2015 BlackRock Prepared Portfolio 2020 BlackRock Prepared Portfolio 2025 BlackRock Prepared Portfolio 2030 BlackRock Prepared Portfolio 2035 BlackRock Prepared Portfolio 2040 BlackRock Prepared Portfolio 2045 BlackRock Prepared Portfolio 2050 BlackRock Strategic Income Opportunities Portfolio BlackRock Core Bond Portfolio BlackRock Value Opportunities Fund, Inc. BlackRock World Income Fund, Inc. FDP Series, Inc. Marsico Growth FDP Fund MFS Research International FDP Fund Van Kampen Value FDP Fund Franklin Templeton Total Return FDP Fund Managed Account Series BlackRock U.S. Mortgage Portfolio BlackRock Funds III BlackRock ACWI ex-US Index Fund BlackRock Bond Index Fund BlackRock CoreAlpha Bond Fund BlackRock S&P 500 Stock Fund BlackRock Russell 1000 ® Index Fund LifePath ® Retirement Portfolio LifePath 2020 Portfolio ® LifePath ® 2025 Portfolio LifePath 2030 Portfolio ® LifePath ® 2035 Portfolio LifePath 2040 Portfolio ® LifePath ® 2045 Portfolio LifePath ® 2050 Portfolio LifePath ® 2055 Portfolio LifePath ® Index 2020 Portfolio LifePath ® Index 2025 Portfolio LifePath ® Index 2030 Portfolio LifePath ® Index 2035 Portfolio LifePath ® Index 2040 Portfolio LifePath ® Index 2045 Portfolio LifePath ® Index 2050 Portfolio LifePath ® Index 2055 Portfolio LifePath ® Index Retirement Portfolio BlackRock Balanced Capital Fund, Inc. BlackRock Basic Value Fund, Inc. BlackRock Bond Fund, Inc. BlackRock Total Return Fund BlackRock California Municipal Series Trust BlackRock California Municipal Bond Fund BlackRock Capital Appreciation Fund, Inc. BlackRock Emerging Markets Fund, Inc. BlackRock Equity Dividend Fund BlackRock EuroFund BlackRock Focus Growth Fund, Inc. BlackRock Global Allocation Fund, Inc. BlackRock Global Dynamic Equity Fund BlackRock Global SmallCap Fund, Inc. BlackRock Index Funds, Inc. BlackRock International Index Fund BlackRock S&P 500 Index Fund BlackRock Small Cap Index Fund BlackRock Large Cap Series Funds, Inc. BlackRock Large Cap Core Fund BlackRock Large Cap Core Plus Fund BlackRock Large Cap Growth Fund BlackRock Large Cap Value Fund BlackRock Large Cap Growth Retirement Portfolio BlackRock Large Cap Value Retirement Portfolio BlackRock Large Cap Core Retirement Portfolio BlackRock Latin America Fund, Inc. BlackRock Mid Cap Value Opportunities Series, Inc. BlackRock Mid Cap Value Opportunities Fund BlackRock Multi-State Municipal Series Trust BlackRock New Jersey Municipal Bond Fund BlackRock New York Municipal Bond Fund BlackRock Pennsylvania Municipal Bond Fund BlackRock Municipal Bond Fund, Inc. BlackRock High Yield Municipal Fund BlackRock National Municipal Fund BlackRock Short-Term Municipal Fund BlackRock Municipal Series Trust BlackRock Intermediate Municipal Fund BlackRock Natural Resources Trust BlackRock Pacific Fund, Inc. BlackRock Series, Inc. BlackRock International Fund BlackRock Small Cap Growth Fund II (each, a Fund and collectively, the Funds) Supplement dated May 1, 2012 to the Prospectus and Statement of Additional Information of each Fund Effective immediately, each Funds Prospectus is amended as set forth below: The section entitled Sales Charges Reduced or Eliminated for Investor A Shares in each Funds current Prospectus is deleted in its entirety and replaced with the following: Sales Charges Reduced or Eliminated for Investor A Shares There are several ways in which the sales charge can be reduced or eliminated. Purchases of Investor A Shares at certain fixed dollar levels, known as breakpoints, cause a reduction in the front-end sales charge (as described above in the Investor A Shares  Initial Sales Charge Option section). Additionally, the front-end sales charge can be reduced or eliminated through one or a combination of the following: a Letter of Intent, right of accumulation, the reinstatement privilege (described under Account Services and Privileges), or a waiver of the sales charge (described below). Reductions or eliminations through the right of accumulation or Letter of Intent will apply to the value of all qualifying holdings in shares of mutual funds sponsored and advised by BlackRock or its affiliates (BlackRock Funds) owned by (a) the investor, or (b) the investors spouse and any children and a trust, custodial account or fiduciary account for the benefit of any such individuals. For this purpose, the value of an investors holdings means the offering price of the newly purchased shares (including any applicable sales charge) plus the current value (including any sales charges paid) of all other shares the investor already holds taken together. Qualifying Holdings: Investor Shares, Institutional Shares (in most BlackRock Funds) and investments in the BlackRock CollegeAdvantage 529 Program Qualifying Holdings may include shares held in accounts held at a financial intermediary, including personal accounts, certain retirement accounts, UGMA/UTMA accounts, Joint Tenancy accounts, trust accounts and Transfer on Death accounts, as well as shares purchased by a trust of which the investor is a beneficiary. For purposes of the right of accumulation and Letter of Intent the investor may not combine with the investors other holdings shares held in pension, profit sharing or other employee benefit plans if those shares are held in the name of a nominee or custodian. In order to receive a reduced sales charge, at the time an investor purchases shares of the Fund, the investor should inform the financial professional, financial intermediary and/or BlackRock Funds of any other shares of the Fund 2 or any other BlackRock Fund that qualify for a reduced sales charge. Failure by the investor to notify the financial professional, financial intermediary or BlackRock Funds may result in the investor not receiving the sales charge reduction to which the investor is otherwise entitled. The financial professional, financial intermediary or BlackRock Funds may request documentation  including account statements and records of the original cost of the shares owned by the investor, the investors spouse and/or children showing that the investor qualifies for a reduced sales charge. The investor should retain these records because  depending on where an account is held or the type of account  the Fund and/or the investors financial professional, financial intermediary or BlackRock Funds may not be able to maintain this information. For more information, see the SAI or contact your financial professional or financial intermediary. The section entitled Letter of Intent in each Funds current Prospectus is deleted in its entirety and replaced with the following: Letter of Intent An investor may qualify for a reduced front-end sales charge immediately by signing a Letter of Intent stating the investors intention to buy a specified amount of Investor A, Investor C and/or Institutional Shares and/or make an investment through the BlackRock CollegeAdvantage 529 Program in one or more BlackRock Funds within the next 13 months that would, if bought all at once, qualify the investor for a reduced sales charge. The initial investment must meet the minimum initial purchase requirement. The 13-month Letter of Intent period commences on the day that the Letter of Intent is received by the Fund, and the investor must tell the Fund that later purchases are subject to the Letter of Intent. Purchases submitted prior to the date the Letter of Intent is received by the Fund are not counted toward the sales charge reduction. During the term of the Letter of Intent, the Fund will hold Investor A Shares representing up to 5% of the indicated amount in an escrow account for payment of a higher sales load if the full amount indicated in the Letter of Intent is not purchased. If the full amount indicated is not purchased within the 13-month period, and the investor does not pay the higher sales load within 20 days, the Fund will redeem enough of the Investor A Shares held in escrow to pay the difference. The section entitled Right of Accumulation in each Funds current Prospectus is deleted in its entirety and replaced with the following: Right of Accumulation Investors have a right of accumulation under which the current value of (i) an investors existing BlackRock Funds Investor A and A1, Investor B, B1, B2 and B3, Investor C, C1, C2 and C3 and Institutional Shares and/or (ii) the investment in the BlackRock CollegeAdvantage 529 Program by the investor or by or on behalf of the investors spouse and children may be combined with the amount of the current purchase in determining whether an investor qualifies for a breakpoint and a reduced front-end sales charge. Financial intermediaries may value current holdings of their customers differently for purposes of determining whether an investor qualifies for a breakpoint and a reduced front-end sales charge, although customers of the same financial intermediary will be treated similarly. In order to use this right, the investor must alert BlackRock to the existence of any previously purchased shares. The first paragraph and following bullet points of the section entitled “Other Front-End Sales Charge Waivers” in each Fund’s current Prospectus are deleted in their entirety and replaced with the following: The following persons may also buy Investor A Shares without paying a sales charge: n Authorized qualified employee benefit plans or savings plans; n Rollovers of current investments through authorized qualified employee benefit plans or savings plans, provided the shares are transferred to the same BlackRock Fund as either a direct rollover, or subsequent to distribution, the rolled-over proceeds are contributed to a BlackRock IRA through an account directly with the Fund; n Persons investing through an authorized payroll deduction plan; n Persons investing through an authorized investment plan for organizations that operate under Section 501(c)(3) of the Internal Revenue Code; n Registered investment advisers, trust companies and bank trust departments exercising discretionary investment authority with respect to amounts to be invested in the Fund; 3 n Persons participating in a fee-based program (such as a wrap account) under which they (i) pay advisory fees to a broker-dealer or other financial institution or (ii) pay fees to a broker-dealer or other financial institution for providing transaction processing and other administrative services, but not investment advisory services; n Financial intermediaries who have entered into an agreement with the Distributor and have been approved by the Distributor to offer Fund shares to self-directed investment brokerage accounts that may or may not charge a transaction fee; n Persons associated with the Funds, the Funds Manager, Sub-Advisers, Transfer Agent, Distributor, fund accounting agents, Barclays PLC and their affiliates (to the extent permitted by these firms) including: (a) officers, directors and partners; (b) employees and retirees; (c) employees of firms who have entered into selling agreements to distribute shares of BlackRock-advised funds; (d) immediate family members of such persons; and (e) any trust, pension, profit-sharing or other benefit plan for any of the persons set forth in (a) through (d); n Certain state sponsored 529 college savings plans. Effective immediately, each Funds Statement of Additional Information is amended as set forth below: The fifth paragraph of the section entitled Reduced Initial Sales Charge in Part II of each Funds current Statement of Additional Information is deleted in its entirety and replaced with the following: Other. The following persons may also buy Investor A Shares without paying a sales charge: (a) authorized qualified employee benefit plans or savings plans; (b) rollovers of current investments through authorized qualified employee benefit plans or savings plans, provided the shares are transferred to the same BlackRock Fund as either a direct rollover, or subsequent to distribution, the rolled over proceeds are contributed to a BlackRock IRA through an account directly with the Fund; (c) persons investing through an authorized payroll deduction plan; (d) persons investing through an authorized investment plan for organizations which operate under Section 501(c)(3) of the Code; (e) registered investment advisers, trust companies and bank trust departments exercising discretionary investment authority with respect to amounts to be invested in a Fund; (f) persons participating in a fee-based program (such as a wrap account) under which they (i) pay advisory fees to a broker-dealer or other financial institution or (ii) pay fees to a broker-dealer or other financial institution for providing transaction processing and other administrative services, but not investment advisory services; (g) certain state sponsored 529 college savings plans; (h) persons involuntarily liquidated from a Fund, who within 60 days of liquidation buy new shares of another BlackRock Fund (but only up to the amount that was liquidated); and (i) insurance company separate accounts. The following persons associated with the Funds, the Fund’s Manager, Sub-Advisers, Transfer Agent, Distributor, fund accounting agents, Barclays PLC and their affiliates may buy Investor A Shares of each of the Funds without paying a sales charge to the extent permitted by these firms including: (a) officers, directors and partners; (b) employees and retirees; (c) employees of firms who have entered into selling agreements to distribute shares of BlackRock-advised funds; (d) immediate family members of such persons (immediate family members shall be defined as the investor, the investors spouse or domestic partner, children, parents and siblings); and (e) any trust, pension, profit-sharing or other benefit plan for any of the persons set forth in (a) through (d). Investors who qualify for any of these exemptions from the sales charge should purchase Investor A Shares. Shareholders should retain this Supplement for future reference. PRO-MULTI-0512SUP
